Citation Nr: 0605948	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-12 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a low back injury, with degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service in the United States Air Force 
from July 1971 to July 1975.

This matter comes to the Board from a September 2003 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, CO, which granted service 
connection for residuals of a low back injury with 
degenerative joint disease, assigning a 20 percent rating 
effective in December 2002.  

In his April 2004 substantive appeal, the veteran had 
requested a Board hearing.  A Travel Board hearing was 
scheduled for February 7, 2006, but the veteran cancelled 
that hearing in January 2006 and, as will be explained 
herein, subsequently he has elected to withdraw his claim 
from appellate consideration.


FINDINGS OF FACT

1.  In a September 2003 rating determination, the RO granted 
service connection for residuals of a low back injury with 
degenerative joint disease, assigning a 20 percent evaluation 
effective from December 2002.  The veteran perfected an 
appeal as to that claim.

2.  On February 21, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran's representative that the veteran wished to 
withdraw his current claim on appeal.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
claim of entitlement to an evaluation in excess of 20 percent 
for residuals of a low back injury with degenerative joint 
disease, the Board does not have jurisdiction to consider the 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  In this case, 
the veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.

In a rating determination dated September 2003, the RO 
granted service connection for residuals of a low back injury 
with degenerative joint disease, for which a 20 percent 
evaluation was assigned.  The veteran perfected an appeal as 
to that claim.  In February 2005, the RO certified that issue 
to the Board for appellate review.  In a signed statement 
from the veteran's representative dated February 9, 2006, and 
received at the Board on February 21, 2006, his 
representative indicated that the veteran requested 
withdrawal/termination of his appeal regarding the 
aforementioned claim.  

The statement, received at the Board on February 21, 2006, 
constitutes a written withdrawal of the substantive appeal 
with regard to the claim of entitlement to an evaluation in 
excess of 20 percent for residuals of a low back injury with 
degenerative joint disease.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2005).


ORDER

The appeal as to the claim of entitlement to an evaluation in 
excess of 20 percent for residuals of a low back injury, with 
degenerative joint disease, is dismissed.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


